DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 11/18/2021 is acknowledged.
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2021.
Response to Amendment
Applicant amendment filed 11/18/2021 has been entered and is currently under consideration.  Claims 1-8 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto et al. (WO 2006/099631 of record) hereinafter Prieto.
Regarding claim 1, Prieto
An expanded beads molded article ([104]), comprising a block copolymer of a polyethylene block ([110]) and an ethylene-a-olefin copolymer block ([108]) and having a density of 150 kg/m3 or more and 500 kg/m3 or less ([8]).
Prieto does not explicitly recite a tensile strength of 0.5 MPa or more.
However, Prieto teaches a range of values for the tensile strength that overlaps with the claimed range ([43]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the tensile strength as taught by Prieto that overlaps with the claimed range.
Regarding claim 6, Prieto teaches the article of claim 1.
Prieto does not explicitly recite a tensile elongation of 100% or more.
However, since Prieto teaches the same material and tensile strength as the claimed invention, the tensile elongation would be the same as well.
Regarding claim 7, Prieto teaches the article of claim 1.
Prieto further teaches wherein the block copolymer is a multi-block copolymer of a polyethylene block and an ethylene-1-octene copolymer block ([51]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto, in view of Kato et al. (US 2015/0218422) hereinafter Kato.
Regarding claim 2, Prieto teaches the article of claim 1.
Prieto does not teach an average cell diameter (D1) of 100 µm or more and 300 µm or less.
In the same field of endeavor regarding foamed articles, Kato teaches an average cell diameter (D1) of 100 m or more and 300 m or less for the motivation of providing excellent flexibility, excellent sealing properties and excellent dustproofness (Table 1, comparative example 4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the foamed article as taught by Prieto with the average cell diameter .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto in view of Kato as applied to claim 2 above, and further in view of Obayashi et al. (JP2000095891 of record with reference made to examiner provided machine translation) hereinafter Obayashi.
Regarding claim 3, Prieto in view of Kato teaches the article of claim 2.
Prieto further teaches a fusion bonded portion of expanded beads of the expanded beads molded article ([158]).
Prieto in view of Kato does not teach a ratio (D2/D1) of an average cell diameter (D2) of a fusion bonded portion of expanded beads of the expanded beads molded article to the average cell diameter (D1) of the expanded beads molded article of less than 1.0.
In the same field of endeavor, Obayashi teaches formation of fine bubbles having a fusion ratio that have a smaller diameter than the average cell diameter of a foam molded article for the motivation of retaining excellent mechanical strength ([0001, 0059, 0065, 0071, 0078-0079]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the foamed article as taught by Prieto in view of Kato to include fine bubbles as taught by Obayashi in order to retain excellent mechanical strength.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto, and further evidenced by ASTM D2765 (2016).
Regarding claim 4, Prieto teaches the article of claim 1.
Prieto does not explicitly recite a xylene insoluble fraction of 30% by weight or more and 70% by weight or less by a hot xylene extraction method.
However, Prieto teaches the foamed article having a gel fraction that overlaps with the claimed range as determined by ASTM D-2765-84 Method A ([105]).
Gel fraction determined by ASTM D-2765-84 Method A is a xylene insoluble fraction determined by a hot xylene extraction method as evidenced by ASTM D2765 (2016) (abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the xylene insoluble fraction as taught by Prieto as evidenced by ASTM D2765 (2016) that overlaps with the claimed range.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prieto, in view of Shima et al. (US 2014/0221517) hereinafter Shima.
Regarding claim 5, Prieto teaches the article of claim 1.
Prieto does not teach a content of a cell controlling agent of 0.05 part by weight or more and 5 parts by weight or less per 100 parts by weight of the block copolymer.
In the same field of endeavor regarding foamed articles, Shima teaches adding cell regulator in an amount that overlaps with the claimed range for the motivation of regulating the cell size of the foamed article ([0128-0132]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the foamed article as taught by Prieto with the cell regulator as taught by Shima and have chosen the portion of the cell regulator as taught by Shima that overlaps with the claimed range in order to regulate the cell size of the foamed article.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743